Citation Nr: 0124719	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The appellant served as a member of a reserve component for 
over 24 years and was discharged from the Alabama Army 
National Guard in December 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 2001, the appellant testified before the undersigned 
Board member at the RO in Montgomery, Alabama.  A transcript 
of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The appellant performed numerous periods of active duty 
for training (ACDUTRA) during the time she was enrolled as a 
reservist.  

2.  The appellant does not have diabetes mellitus that is 
attributable to any period of ACDUTRA.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by any 
period of ACDUTRA.  38 U.S.C.A. §§ 101(2), 101 (24), 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(b) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 5126 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  The statutory changes are applicable 
to claims filed before the change in the law and not final as 
of November 9, 2000.  38 U.S.C.A. § 5107 note (West Supp. 
2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45, 
629.  Accordingly, in general where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied. 

In this case, the duty to notify and assist the appellant in 
the development of her claim under the VCAA has been met.  By 
virtue of the September 2000 Statement of the Case, the 
appellant has been given notice of the type of information, 
medical evidence, or lay evidence necessary to substantiate 
her claim and she has been afforded the opportunity to submit 
such evidence.  In addition, there is sufficient current 
evidence of record with which the Board may make an informed 
decision.  The Board has not identified any pertinent 
evidence which is not currently of record, and the appellant 
has not pointed to any such evidence.

The Board further observes that the appellant has been 
informed of the types of evidence which could be submitted by 
her in support of her claim.  She has been afforded ample 
opportunity to present evidence and argument in support of 
this claim.  In July 2001, the appellant provided testimony 
before the undersigned at the RO in Montgomery, Alabama.  At 
that time, the appellant also submitted additional records 
from the United States Air Force Base Regional Hospital at 
Maxwell Air Force Base in support of her claim.  The 
appellant has waived her right to have that evidence 
initially considered by the RO in accordance with 38 C.F.R. 
§ 20.1304 (2001).

The Board has considered the provisions of the VCAA in light 
of the record on appeal, and for the reasons expressed above 
finds that the development of this claim has been consistent 
with the provisions of the new law.  Under these 
circumstances, a remand of this matter for further 
development would not be helpful to the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board finds that the appellant is 
not prejudiced by the Board proceeding to a decision on the 
merits.

According to the law, service connection will be granted if 
it is shown that a claimant has a disability resulting from 
an injury or disease incurred in, or aggravated by, active 
military, naval, or air service.  38 U.S.C.A. § 1110 (West 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  The term "active 
military, naval, or air service" includes:  (1) active duty, 
(2) any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and (3) 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West Supp. 2001); 38 C.F.R. § 3.6(a) (2001); Paulson 
v. Brown, 7 Vet. App. 466 (1995).  For certain chronic 
diseases, including diabetes mellitus, the law provides a 
presumption of service connection if the disease becomes 
manifest to a compensable degree within one year from the 
date a veteran is separated from a ninety-day or more period 
of active service.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309(a)(2001).  

In this case, the appellant served for more than 90 days as a 
member of the Alabama Army National Guard; however, service 
personnel records indicate that the entire duration of her 
service was as a reservist.  Additionally, she has not been 
service connected for disability relating to a period of 
ACDUTRA or inactive duty training.  Therefore, the 
presumption for diabetes mellitus would not apply in this 
instance because the appellant has not served in the active 
military, naval, or air service.  Indeed, the appellant 
testified in July 2001 that she never served on active duty.  
Consequently, service connection is not warranted under the 
presumption established by 38 U.S.C.A. § 1112.  Furthermore, 
the Board finds that, for the reasons that follow, diabetes 
mellitus was not incurred in or aggravated during a period of 
ACDUTRA.

The appellant contends that her diabetes mellitus was caused 
by the stress of working full time as an orderly in the 
Alabama Army National Guard in 1990.  She maintains that she 
was discharged from the National Guard in 1998 because of her 
diabetes mellitus.  

The appellant's service personnel records reflect that she 
performed numerous periods of ACDUTRA from May 1985 to 
January 1993, and that she was discharged from the reserve 
component in December 1998.

Service medical records from the United States Air Force 
Regional Hospital at Maxwell Air Force Base and private 
records, submitted by B.T., M.D., dating from 1974 to 1999, 
are of record.  A May 1975 examination report for the Alabama 
Army National Guard reflects that all of the appellant's 
physical systems were considered normal.  Subsequent physical 
examinations, performed in June 1983 and September 1984, were 
also negative as to any findings of diabetes mellitus.  In 
April 1986, the appellant was diagnosed as having glucose 
intolerance with reactive hypoglycemia.  In December 1989, it 
was noted that the appellant had questionable early diabetes 
mellitus.  In mid-January and February 1990, the appellant 
was placed on a diabetic diet and was given instructions on 
using a machine and finger stick to check her blood sugar 
levels.  In August 1991, a diagnosis of Type II diabetes 
mellitus was recorded by the appellant's private physician, 
B.T., M.D.  The appellant was placed on insulin.  Subsequent 
treatment records from that same physician, dated in 
September and November 1992, reflect that the appellant did 
not have any problems with her diabetes mellitus and that she 
continued to take insulin.  A May 1994 "over 40" Program 
examination report reflects that all of the appellant's 
systems were considered normal.  A May 1994 Report of Medical 
History reflects that the appellant was diabetic and on 
medication.  Records dating from 1997 to 1999, submitted by 
B.T., M.D., reflect that the appellant continued to received 
regular treatment for her diabetes mellitus.  

In November 1998, the appellant was found medically 
disqualified for further Army National Guard duty.  A letter 
from the Alabama Army National Guard, dated in December 1998, 
indicates that the appellant was assigned to the retired 
reserve section and placed on the retired list, effective in 
December 1998.

The evidence shows that the appellant has been diagnosed with 
diabetes mellitus and that this diagnosis was made while the 
appellant was a member of the Alabama Army National Guard.  
However, as noted above, a grant of service connection is not 
warranted unless the disease is attributable to a period of 
her ACDUTRA.  The appellant was initially diagnosed with 
hypoglycemia in April 1986, was placed on a diabetic diet in 
December 1990, was thought to have questionable early 
diabetes mellitus in December 1989, and a confirmed diagnosis 
of diabetes mellitus was entered in August 1991.  
Subsequently dated private medical records reflect the 
ongoing treatment of diabetes mellitus, to include the use of 
insulin.  However, these records do not link the disease 
process to any period of ACDUTRA.  Furthermore, the records 
dated after the initial diagnosis of diabetes mellitus do not 
reflect the worsening of the condition during any period of 
ACDUTRA.  For instance, in November 1992, it was noted that 
the appellant was not having any problems with her diabetes 
mellitus.  These records reflect regular treatment and 
follow-up.  In sum, as the evidence of record does not 
reflect that the appellant's diabetes mellitus began, or was 
made worse during any period of ACDUTRA, service connection 
for such disability is not warranted.  

The only evidence in support of the claim consists of the 
appellant's lay assertions.  The Board points out, however, 
that questions involving the presence of disease involves 
diagnostic skills and is within the realm of medical experts.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
standing alone, the appellant's assertions do not constitute 
competent evidence.


ORDER

Service connection for diabetes mellitus is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

